Citation Nr: 1434473	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for ear problems other than hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to January 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 1977 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board previously remanded these issues in March and December 2012.  In December 2012, the Board noted that the Veteran's claims for service connection for hearing loss, tinnitus, and headaches had been pending since his September 1976 claim as he had filed a timely notice of disagreement (NOD) with the 1977 rating decision denying service connection for each of these conditions.  These matters were remanded to provide the Veteran with a statement of the case (SOC) regarding these issues.  The issue of entitlement to service connection for chronic ear problems was remanded as inextricably intertwined with these claims.  In April 2013, the RO issued an SOC regarding the claims for service connection for hearing loss, tinnitus, and headaches, and the Veteran perfected an appeal by filing a VA Form 9 in June 2013.    

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes the Veteran's representative's July 2014 Informal Hearing Presentation (IHP) as well as VA treatment records which were previously considered in the October 2012 supplemental statement of the case (SSOC).  The VBMS e-folder does not include any documents.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for ear problems other than hearing loss and tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss is related to service.  

2.  The Veteran's tinnitus is related to his hearing loss.  

3.  The Veteran's headaches are related to service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for the establishment of service connection for headaches are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable disposition of the claims for service connection for hearing loss, tinnitus, and headaches, all notification and development actions needed to fairly adjudicate these claims have been accomplished.  

Analysis

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran asserts that he has current hearing loss, tinnitus, and headaches related to service.  As will be discussed below, the law compels that service connection is warranted for each of these claimed disorders.  

The Veteran's service treatment records are missing and are presumed to have been destroyed at the 1973 fire at the National Personnel Records Center. However, since the submission of his claim, he has consistently reported being treated for hearing loss, tinnitus, and headaches during service, including during hospitalization in 1952.  The only service treatment record associated with the claims file is his December 1953 separation examination report, which shows hearing 15/15 for whispered and spoken voice.  Clinical evaluation of the head, ears, and neurologic system was normal.  The record does include morning reports from April and June 1952 documenting that the Veteran was excused from duty for some unknown reasons.  There are no additional service treatment records available.  In December 1976, the National Personnel Records Center (NPRC) informed the RO that the Veteran's service treatment records were not on file at that facility and may have been destroyed in a July 1973 fire.    

When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  The analysis of the Veteran's claims has been undertaken with these heightened duties in mind.  

The record reflects audiometric testing showing hearing loss as defined by 38 C.F.R. § 3.385 during the pendency of the appeal, for example, in May and July 2008 and October 2009.  The audiologists performing these tests indicated that the Veteran had sensorineural hearing loss in each ear.  Recent private treatment records also document diagnoses of tinnitus.  There is medical evidence of headaches during the pendency of the claim, as reported in a July 1977 report from a private clinician.  Moreover, the Veteran has reported, as he is competent to do, that he experiences hearing loss, tinnitus, and headaches.  He is competent to identify each of these conditions as they are capable of lay observation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran has also reported in-service treatment for hearing loss, tinnitus, and headaches.  As discussed, his service treatment records, other than his separation examination report and a few morning reports are not available.  However, the Veteran is competent to report experiencing hearing loss, tinnitus, and headaches during service.  See Layno, supra.  His reports of in-service hearing loss, tinnitus, and headaches are deemed credible.  

During the pendency of his appeal, the Veteran reported a continuity of symptomatology of his claimed conditions since service.  During a July 1976 VA examination, he reported that he had headaches and tinnitus while hospitalized during service and reported that he still had the same symptoms.  He described continuous tinnitus with associated hearing loss.  The diagnosis was headaches, hearing loss, etiology unknown.  In an August 1985 statement, he reported that he still had the same problems as he had when he first filed his claim.  He testified during a November 1985 hearing regarding a claim for service connection for hypertension that he developed a headache and ringing of the ears during service that had never dissipated.  In March 1986, he wrote that he still had the problems with headaches that he had in service.  In February 1997, the Veteran reported that he had headaches and ringing in his ears in service and still had the same problems.  In May 1997, the Veteran stated that he believed he was "no better" with these problems.  In February 2009, he reported that the problems he had during his service in France and Germany included hearing loss.  He wrote that he still had all the "troubles" that he had in France and Germany only now it was worse, reporting that he had lost almost all his hearing in his right ear and still had the same ringing and sounds in both ears.  In his September 2010 VA Form 9, the Veteran argued that, if his service treatment records were not lost, he would not have so much trouble trying to prove that the medical problems he had before and was still having were true.  In an October 2011 letter, he asserted that he had been sick during service, was sick after discharge, and was still having problems.  In February 2012, the Veteran asserted, via his representative, that his problems with hearing loss, tinnitus, and headaches started in service.  In November 2012, the Veteran reported that he was in the hospital twice during service for his sickness and he "had it up to this day."  

The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  The reports of continuity of symptomatology suggests a link between his current complaints and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran's reports of hearing loss, tinnitus, and headaches continuing from service are supported by statements from his private physicians.  In January 1977, Dr. W.A.S. wrote that he had treated the Veteran for hearing loss, headaches, and ringing of the head after discharge from service and he was still having trouble with headaches and ringing of the head.  Dr. R.M.W. wrote that he had treated the Veteran from discharge in 1954 to the present (1977) for headaches, hearing loss, and ringing of the ears.  In July 1977, a Physician Assistant, Certified (PA-C) reported that the Veteran had been seen shortly after discharge from service for headache, tinnitus, and hearing loss and he had current diagnoses of tinnitus and headaches.  Therefore, the Veteran's reports of continuity of symptomatology are deemed credible.  

While the December 1953 separation examination report does not document any complaints regarding hearing loss, tinnitus, or headaches, during the November 1985 hearing the Veteran testified that he did not mention his conditions on separation exam because he wanted to go home.  Accordingly, this separation examination report does not deem the Veteran's reports regarding continuity of symptomatology not credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

Sensorineural hearing loss is an organic disease of the nervous system under section 3.309(a).  Migraine headaches have also been recognized as an organic disease of the nervous system.  See July 2013 Compensation Service Bulletin.  The Veteran's particular type of headache has not been characterized as migraine or non-migraine; however, resolving any doubt in favor of the Veteran, the Board finds that the provisions of subsection 3.303(b) for chronic disabilities apply to both the Veteran's claimed hearing loss and headaches (as organic diseases of the nervous system).  Walker, 708 F.3d at 1338.  Accordingly, particularly in light of the heightened duty to consider the benefit of the doubt rule in this case, service connection based on continuity of symptomatology is warranted because of the competent and credible reports of hearing loss and headaches since service.    

In reaching this determination, the Board has considered that recent records reflect that the Veteran was hospitalized for tinnitus and vertigo, with a diagnosis of viral labyrinthitis in April 2008.  Subsequent ear, nose, and throat (ENT) treatment records include an assessment of unspecified labyrinthitis and indicate that the Veteran continued to experience a decrease in right ear hearing as a result of his labyrinthitis.  The ENT physician indicated in May 2008 that the Veteran had asymmetric sensorineural hearing loss due to underlying presbycusis and acute sudden onset of right ear hearing loss related to labyrinthitis.  In July 2008, the physician indicated that the Veteran had asymmetric sensorineural hearing loss worse on the right than the left due to labyrinthitis.  

Despite the statements relating right ear hearing loss to labyrinthitis, the ENT physician also reported in July 2008 that there was a baseline moderate to severe sensorineural hearing loss on the left and moderate to profound sensorineural hearing loss on the right.  During the April 2008 hospitalization, the Veteran reported that he had had bilateral hearing loss for many years and had noticed that his right ear was worse than his left during service.  Therefore, despite the evidence suggesting that hearing loss (at least the worsening of right ear hearing loss) may be related to labyrinthitis, because the Veteran has indicated that he had hearing loss since service, the Board is resolving all doubt in his favor and granting service connection based on continuity of symptomatology.

Regarding headaches, the Veteran denied headaches during VA treatment on multiple dates (June 2000, September 2002, February 2004, February 2005, January 2006, February and May 2010, and January and November 2011).  However, this appeal stems from a his September 1976 claim for service connection and there is evidence of headaches during the pendency of the claim, with the Veteran reporting a continuity of symptomatology of headaches prior to his denial of headaches during VA treatment in June 2000, for example, as reflected in his March 1986 and February 1997 statements.  Therefore, the later denials of headaches do not render the earlier reports of continuity of symptomatology not credible.  Because the evidence reflects that the Veteran has experienced headaches during the pendency of the appeal which had continued since service, service connection for headaches based on continuity of symptomatology is also warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim).

The Veteran has also reported tinnitus during and since service; however, service connection for tinnitus based on chronicity or continuity of symptomatology is not for consideration, as it is not a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1338.  Regardless, the ENT physician who evaluated the Veteran in May 2008 and October 2009 included an assessment of subjective tinnitus and opined that the Veteran's tinnitus was related to hearing loss.  This assessment establishes a connection between the Veteran's tinnitus and his now service-connected hearing loss.  Again considering the heightened duty to consider the benefit of the doubt doctrine in this case, service connection for tinnitus is warranted.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hearing loss, tinnitus, and headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In granting service connection, the Board states no opinion regarding the severity of these disabilities.  The question of severity is one of rating, not of service connection.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).   Therefore, the AOJ will determine in the first instance appropriate disability ratings to assign these now service-connected disabilities.  

In its discretion, the AOJ may direct any retrospective medical opinion evidence towards determining the severity of the disabilities now granted service connection based on the claims pending since 1976. 


ORDER

Service connection for hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for headaches is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the claim for service connection for ear problems other than hearing loss and tinnitus.  On remand, any outstanding pertinent records should be obtained and associated with the claims file/e-folder.  After completing the requested development, unless the claim is granted, the AOJ must readjudicate the claim and issue an SSOC to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed ear problem other than hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: (1) records from the Fayetteville VA Medical Center (VAMC), dated since January 2012; and (2) records from the Veteran's private primary care physician, as referenced during VA treatment in November 2011.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of any ear problem other than hearing loss and tinnitus, to include labyrinthitis and/or vertigo.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify all ear disorders other than hearing loss and tinnitus present at any time since around February 2009, when the Veteran filed his claim for service connection, to include labyrinthitis and/or vertigo.  In regard to each disorder, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  In regard to each disorder, he or she must also provide an opinion as to whether the disorder was caused or aggravated by his service-connected hearing loss and/or tinnitus.    

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following: 

* During a November 1985 hearing, the Veteran testified that he developed dizziness during service (he was reportedly hospitalized for blood pressure) and still had the same problems with dizziness after service.  

* During VA treatment in June 2000, August 2001, September 2002, February 2004, February 2005, and January 2006 the Veteran denied dizziness.  

* In April 2008, the Veteran presented to the Medical University of South Carolina with complaints of worsening right ear tinnitus and positional vertigo.  He indicated that he had baseline right ear tinnitus and his vertigo had started a day earlier.  The assessment was otological vertigo.  The discharge summary reflects discharge diagnoses including viral labyrinthitis.  

* An August 2008 VA treatment record includes an assessment of vertigo.  

* Private treatment records dated from May 2008 to October 2009 reflect diagnoses of unspecified labyrinthitis.  

* An October 2009 treatment record includes an assessment of unspecified labyrinthitis.  The physician commented that the Veteran's symptoms of dizziness were likely multifactorial, indicating that there was some evidence of some labyrinthine source, and there might be weakness in the balance system versus a form of endolymphatic hydrops.  He added that the Veteran's multiple blood pressure medications were likely adding to his symptoms of dizziness.

* In October 2011, the Veteran reported that he still had vertigo.  

In rendering the requested opinion, the examiner must consider and address the Veteran's reports of experiencing dizziness during service.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as dizziness.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


